Citation Nr: 1106602	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran's Social Security Administration (SSA) 
benefits are countable income for VA pension purposes.

2.  Whether additional SSA benefits received for the Veteran's 
dependents, J.D. and K.D., are countable income for VA pension 
purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1991 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 administrative decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) which proposed the reduction the amount of the 
Veteran's monthly non-service connected pension benefits.  A 
September 2008 administrative decision implemented this proposed 
reduction.

Jurisdiction over this matter was transferred to the Waco RO in 
approximately December 2008.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an October 2010 RO (Travel Board) hearing.  A hearing 
transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in October 2010 and subsequent to the issuance of the 
March 2009 statement of the case (SOC). This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2010).

The Board has recharacterized the issue as stated on the title 
page to distinguish between the Veteran's SSA income and the 
income of his dependents, J.D. and K.D.  As will be described in 
detail below, the issue concerning the Veteran's SSA benefits is 
ready for a decision; however further development is required 
prior to adjudicating the issue concerning J.D. and K.D.'s SSA 
income.  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
schizophrenia and entitlement to service connection for 
posttraumatic stress disorder were raised in an October 
2010 letter.  Neither issue has been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The claim concerning whether additional SSA benefits received for 
the Veteran's dependents, J.D. and K.D., are countable income for 
VA pension purposes is being remanded and is addressed in the 
REMAND portion of the decision below.  This issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has three dependent children for VA purposes, 
with the third child born in April 2007.

2.  The VA maximum annual pension rate (MAPR) for a Veteran with 
two dependents was $15,661.00 effective December 1, 2005, 
$16,179.00 effective December 1, 2006 and $16,552.00 effective 
December 1, 2007.   The MAPR for a Veteran with three dependents 
was $18,045.00 effective December 1, 2006 and $18,461.00, 
effective December 1, 2007.

3.  As of June 1, 2006, the Veteran has received additional 
income in the form of monthly SSA benefits.

4.  The Veteran's monthly SSA benefits amounted to $9,144.00 for 
him, effective June 1, 2006; these benefits were $9,444.00 for 
him, effective December 1, 2006.  The benefits continued to be 
paid at a rate of $9,444.00 for him, effective July 1, 2007; and 
were $9,660.00 for him, effective December 1, 2007.

5.  Due to the increases in countable income, the Veteran's 
monthly pension payments were decreased from $1,154.00 to $138.00 
effective June 1, 2006, from $1,197.00 to $148.00 effective 
December 1, 2006, from $1,197.00 to $303.00 effective July 1, 
2007 and from $1,228.00 to $314.00 effective December 1, 2007.

6.  SSA benefits are considered countable income under VA 
regulations.


CONCLUSION OF LAW

The Veteran's SSA benefits are countable income and the reduction 
in monthly non-service connected pension benefits by that amount 
was proper.  38 U.S.C.A. §§ 101, 1501, 1503, 1521, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 
3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The Board notes that the Veteran's claim will be decided based on 
law and not the facts of this case.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA's General Counsel has held that the 
notice and assistance requirements of the VCAA are not applicable 
where there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
The General Counsel reasoned that there was no reasonable 
possibility that such a claim could be substantiated.  VAOPGCPREC 
5-2004 (2004), 69 Fed. Reg. 59989 (2004).


Applicable Law and Regulations

The Veteran contends that the SSA benefits he receives should not 
be counted as income for VA pension purposes as he had paid taxes 
while working in order to qualify for such benefits.  

Non-service connected pension benefits are payable to a Veteran 
of a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to 
such pension exists if, among other things, a Veteran's income 
does not exceed the maximum annual pension rate (MAPR) specified 
in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations.  38 C.F.R. § 
3.21.

Payments of VA pension benefits are made at a specified annual 
maximum rate.  38 U.S.C.A. § 1521.  The amount of any pension 
payable is determined by subtracting the Veteran's annual family 
countable income from the maximum annual pension rate applicable 
to the Veteran's circumstances.  38 U.S.C.A. § 1521(a) (West 
2002); see Martin v. Brown, 7 Vet. App. 196, 199 (1994).  In 
addition, payment of a Veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of the 
Veteran, the Veteran's spouse, and the Veteran's children.  38 
U.S.C.A. § 1522(a); 38 C.F.R. § 3.23, 3.274.  

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12-month 
annualization period in which the payment was received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring income, 
received or anticipated in equal amounts and at regular intervals 
such as weekly, monthly, quarterly and which will continue 
throughout an entire 12-month annualization period, will be 
counted as income during the 12-month annualization period in 
which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).

Nonrecurring income, received or anticipated on a one-time basis 
during a 12-month annualization period, will be counted as income 
for a full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3). The amount of any 
nonrecurring countable income received by a beneficiary shall be 
added to the annual rate of income for a 12-month annualization 
period commencing on the effective date on which the nonrecurring 
income is countable. 38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits; 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses which have been paid in excess of 
five percent of the MAPR, expenses of last illnesses, burials and 
just debts, certain educational expenses, income of a child from 
performing work during the year, Domestic Volunteer Service Act 
programs, distributions of funds under 38 U.S.C.A. § 1718, 
hardship exclusion of child's available income, survivor benefit 
annuity, Agent Orange settlement payments, restitution to 
individuals of Japanese ancestry, cash surrender value of life 
insurance, income received by American Indian beneficiaries form 
trust or restricted land, Radiation Exposure Compensation Act, 
Alaska Native Claims Settlement Act, monetary allowance under 
38 U.S.C. chapter 18 for certain individuals who are children of 
Vietnam Veterans, Victims of Crime Act, Medicare Prescription 
Drug Discount Card and Transitional Assistance Program, and Life 
insurance proceeds.  Exclusions from income do not include Social 
Security disability benefits.  Id.

The MAPR for a Veteran who was permanently and totally disabled 
with two dependent was $15,661.00 effective December 1, 2005 and 
$16,179.00 effective December 1, 2006.  The MAPR for a Veteran 
who was permanently and totally disabled with three dependents 
was $18,045.00 effective December 1, 2006 and $18,461.00 
effective December 1, 2007.   See M21-1, part I, Appendix B, 
(2005-2007).

The Veteran was initially granted pension by way of a March 1999 
rating decision which granted pension and paid the Veteran as a 
single Veteran with no dependents effective July 1, 1998.  In the 
notice letter for this determination, he was advised that his 
rate of VA pension depends on his income, and that he must notify 
VA immediately if his income or net worth changed.  A review of 
the file reflects that two dependents, I.D. and J.D., were added 
to the Veteran's pension benefits at some point prior to the 
period on appeal.  Additionally, the record reflects that in July 
2004, the Veteran was denied a waiver of indebtedness of 
$12,912.00.  While this occurred prior to period on appeal, it 
appears the debt is being paid by subtracting an unspecified 
amount from the Veteran's non-service connected pension benefits.  

In January 2008, the Veteran notified VA that he had a third 
dependent, K.D., and also informed VA that he received $805.00 
per month in SSA benefits for himself, $131.00 per month for 
J.D., and $131.00 per month for K.D.

Inquiry with the Social Security Administration reflected that on 
June 1, 2006, the Veteran began to receive SSA benefits for 
himself and his dependent child.  His annual benefit was 
$9,144.00 and $3,048.00 for his dependent child, totaling 
$12,192.00, effective June 1, 2006.  His annual benefit was 
$9,444.00 and $3,144.00 for his dependent child, totaling 
$12,588.00, effective December 1, 2006.  His benefit remained 
$12,588.00, effective July 1, 2007.  His benefit increased to 
$9,660.00 and $3,216.00 for his dependent children, effective 
December 1, 2007. 

A May 2008 administrative decision proposed a reduction in the 
amount of the Veteran's monthly non-service connected pension 
benefits due to this receipt of SSA benefits.  This proposal 
reduced his monthly non-service connected pension benefits from 
$1,154.00 to $138.00 per month, effective June 1, 2006 and from 
$1,197.00 to $148.00 per month, effective December 1, 2006.  The 
non-service connected pension amount was reduced from $1,197.00 
to $303.00, effective July 1, 2007 and from $1,228.00 to $314.00, 
effective December 1, 2007.

The reduction in pension benefits was implemented in September 
2008.  No unreimbursed medical expenses were reported by the 
Veteran.

During an October 2010 hearing, the Veteran testified that he 
should not be "punished" for receiving SSA benefits due to 
being disabled.  Reducing the amount of his monthly pension would 
make it difficult for him to meet his financial obligations.  He 
testified that he was receiving disability benefits, not 
Supplemental Security benefits.  

An October 2010 state Verification of Child Support Income 
indicated that the Veteran is the non-custodial parent of three 
children, that he had been ordered to pay child support to the 
custodial parent and that a significant arrearage had accrued.

As explained above, payments of VA pension benefits are made at a 
specified annual maximum rate, and are reduced on a dollar-for-
dollar basis by annualized countable income. 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.

The record reflects that the Veteran's only source of income is 
SSA benefits.  As noted above, effective June 1, 2006, he 
received $9,144.00, effective December 1, 2006, he received 
$9,444.00 and effective December 1, 2007, he received $9,660.00.  
These amounts are considered countable income under VA 
regulations and do not fall within any of the exclusions from 
income.  See 38 C.F.R. § 3.271.  As such, the amount of pension 
paid to the Veteran must be reduced by this countable income.  
38 C.F.R. § 3.23.

To the extent the Veteran received additional SSA benefits for 
his dependent children, additional development is necessary and 
the claim is being remanded below.  

The reduction of the Veteran's monthly non-service connected 
pension reflected an appropriate reduction based upon this 
receipt of SSA benefits.  Although some specific monetary 
payments are excluded as countable income under current VA 
regulations, SSA disability benefits are not so excluded.  See 38 
C.F.R. § 3.272; see Burch v. Brown, 6 Vet. App. 512, 513 (1994).  
The Veteran's monthly SSA benefits are therefore considered 
countable income for VA purposes and his argument that these 
benefits should not be considered countable income is without 
merit.

The Veteran has not disputed that he has been receiving SSA 
benefits in the amounts noted by the RO nor has he disputed the 
specific application of the pertinent regulations or the accuracy 
of the RO's numerical calculations.  Instead he has indicated 
that he feels the reduction in his monthly non-service connected 
pension is unfair and that it would probably cause him financial 
difficulties.  The Board sympathizes with any financial 
difficulty the Veteran may be experiencing as a result of the 
adjustment of his VA pension benefits.  However, the Board is 
bound by the governing law and regulations and without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
observed that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 433 (1992).

The law is controlling and not the facts.  The appeal as to 
whether the Veteran's SSA benefits are countable income for VA 
pension purposes must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As reduction of the Veteran's VA non-service connected pension 
benefits due to the receipt of SSA benefits for the Veteran was 
proper, the appeal is denied.


REMAND

As noted above, the regulations provide for a hardship exclusion 
of a child's income in certain situations.  "Hardship" shall be 
held to exist when annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income plus 
VA pension entitlement.  Expenses necessary for reasonable family 
maintenance include expenses for basic necessities (such as food, 
clothing, shelter, etc.) and other expenses, determined on a 
case-by-case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 C.F.R. § 
3.23(d)(6) there shall be excluded from the available income of a 
child an amount equal to the amount by which annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement computed 
without consideration of this exclusion.  The amount of this 
exclusion shall not exceed the available income of the child, and 
annual expenses necessary for reasonable family maintenance shall 
not include any expenses that were considered in determining the 
available income of the child or the countable annual income of 
the Veteran. See 38 C.F.R. § 3.272(m).

Simply put, a hardship exclusion of a child's income may be 
granted if the family's reasonable annual expenses are higher 
than the total family income, including the VA pension.  If the 
family's total expenses are higher than annual income, they may 
be used to reduce the child's countable income, up to the amount 
of the excess expenses, or the child's income, whichever is less.

During the October 2010 Board hearing, the Veteran testified that 
the reduction in his pension was a financial hardship.  He 
indicated that without both the VA pension and the SSA benefits 
he would have difficulties sustaining and paying child support 
and maintaining a house for his current family.  In other words, 
the Veteran has raised the matter of the hardship exclusion of a 
child's available income.

In order to determine whether including the SSA income of the 
Veteran's children in the Veteran's countable income would work a 
hardship on the Veteran, the Board would need a report of the 
Veteran's annual expenses  The record does not contain a complete 
accounting of income and expenses, nor is there any indication 
that such information has been requested.  The Board finds that 
such information is necessary to reach a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  This 
should include informing the Veteran of 
which evidence will be retrieved by VA, and 
informing the Veteran of which evidence, if 
any, he is expected to obtain and submit.  
This should also include informing the 
Veteran that his children's income may be 
excluded in determining his annual income 
for pension purposes if he provides 
evidence that considering such children's 
income would be a hardship.  

2.  The RO/AMC should send the Veteran the 
appropriate pension forms to determine the 
income and expenses of the Veteran.  

3.  After providing a suitable period for 
response, adjudicate the matter of whether 
a hardship exclusion of the children's 
income applies for any or all periods, 
i.e., from June 2006 to present.  38 C.F.R. 
§§ 3.23(d)(6), 3.272(m).

4.  When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
H. Seesel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


